DETAILED ACTION
Status of Claims
This is a first office action in response to the applicant’s arguments/remarks made in an amendment filed on 04/28/2022.
Claims 1-15, 24, and 26 have been amended; claims 16-23 and 25 have been canceled.
Claims 1-26 are pending; claims 1-15, 24, and 26 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed on 04/28/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Remarks
35 U.S.C. § 112:
The amended claims have overcome the 112(b) rejections. The 112(b) rejections have been withdrawn. The amended claims cause more issues, and the applicant is advised to refer to the 35 U.S.C. § 112 section.

35 U.S.C. § 101:
Regarding the 101 rejection, the applicant contends that the additional features of the amended claims amount to significantly more that the purported judicial exception. The examiner agrees with the applicant. The 35 U.S.C. § 101 rejection has been withdrawn. 

35 U.S.C. § 103:
	The applicant contends that the amended claim 1 specifically recites a method of authenticating the token that is represented in the metadata field. It is not, and cannot be, interpreted as the authentication performed on cryptocurrency that is provided in a UTXO as part of the blockchain protocol. The examiner respectfully disagrees. A bitcoin transaction is a transaction that transfers the ownership of a coin/token from one entity to another. The action of transferring the token is validated/authorized by comparing the hashes of redeem scripts in a locking script and in an unlocking script and executing the unlocking script to check the predefined conditions for spending/transferring the token. The redeem script stores the information associated with transferring the token, and the hash of the redeem script as part of the output is stored on a blockchain.  
The applicant’s amendments have overcome the 35 U.S.C. § 102 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-7, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 24 recite “determin(ing), (by the processor,) responsive to identifying the other authenticated transaction associated with the token and verifying the information about the token, that/whether token transfer is valid.” The specification is silent in respect to this limitation. The specification discloses checking whether the token information is modified by matching the hash of the redeem script with the redeem hash stored in the blockchain (see paragraph [0086] of the publication). The specification further discloses authorizing a token in a process of transferring a token: the token is authorized if the token associated with the previous transaction has been signed by an authorized or trusted signatory (see Fig. 6 and paragraph [0138] of the publication). But the specification does not disclose determining, in response to identifying the authenticated transaction associated with the token and verifying the information about the token, that/whether the token transfer is valid.
	Claim 26 recites “determining whether the token associated with the previous transaction has been authorised, by: obtaining a redeem script hash in the output of the previous transaction; hashing a first redeem script of the first transaction determine a hash of the first redeem script, the first redeem script comprising metadata about a token; ad matching the hash to the redeem script hash to determine that the metadata about the token has not been modified.” The specification is silent in respect to this limitation. The specification discloses checking whether the token information is modified by matching the hash of the redeem script with the redeem hash stored in the blockchain (see paragraph [0086] of the publication). The specification further discloses authorizing a token in a process of transferring a token: the token is authorized if the token associated with the previous transaction has been signed by an authorized or trusted signatory (see Fig. 6 and paragraph [0138] of the publication). But the specification does not disclose determining whether the token associated with the previous transaction has been authorized by matching the redeem script hashes.
	Dependent claims 2-7 are rejected because they depend on the rejected independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Lingappa (US 20150371224 A1) in view of Antonopoulos (“Mastering Bitcoin”, 2014), further in view of MAIN (FR 3018370 A1) and Winklevoss et al. (US 9892460 B1).
Claims 1, 24, and 26:
Lingappa discloses the following:
a.	a memory and a processor, wherein the processor is configured to execute the validation application to perform instructions. (See Fig. 7 and paragraphs [0128]-[0131].)
b.	validity of a token transfer in a first transaction over a communications network, wherein the first transaction comprising a quantity of cryptocurrency associated with the token and an indication of the token transfer from a first user device to a second user device. (See Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0100]-[0107]. By the broadest reasonable interpretation, digital-currency or crypto-currency is a type of digital token, such as bitcoin coins (BTCs).)
c.	determining, by a processor, whether the token in the first transaction has not been authorised. (See Fig. 1; Figs. 3-4; paragraph [0018], “[t]he transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature. The method further comprises validating the transfer of the amount of the digital currency using the digital signature”; paragraphs [0056], “[i]n some embodiments, each issuer node 105A-105N and distributor node 120A-120M may be a server computer associated with a separate financial institution. For example, each issuer node 105A-105N may be associated with a central bank, federal reserve, or government authority, while each distributor node 120A-120M may be associated with a different commercial bank. In various embodiments, each issuer node and/or distributor node may be implemented by a separate computing device [e.g., server computer]. However, in some embodiments, a single server computer may implement multiple issuer nodes and/or distributor nodes”; paragraphs [0092]-[0096], “[i]n step 310, subsequent to generating the digital currency, the issuer node 105A may create a payment transaction to transfer an amount of the digital currency to one or more distributor nodes [e.g., 120A-120D]…. The other nodes [e.g., 120B-120D] in the cryptocurrency payment network 145 may then check the transaction number to verify that the issuer node 105A received at least 50 units of digital currency through the previous transaction…. In some embodiments, in order to perform and more secure transaction, the other nodes may use the data from the previous transactions to trace the digital currency back to the issuer node that issued the digital currency”; and paragraph [0104], “[t]he nodes in the cryptocurrency payment network 145 can use the transaction public key of the second payment entity 155B to verify the digital signature of the payment transaction message. When the digital signature is verified, the nodes may also determine whether the amount of digital currency in the transaction is properly owned by the first payment entity 155A and can be transferred by the first payment entity 155A.” These citations indicate that additional verification, such as querying for the previous transactions in a blockchain, is needed because a token in a subsequent transaction is not validated.)
d.	receiving, by the processor and over a communications network, the first transaction comprising a transfer of the token (i.e., an amount of digital currency issued by an issuer) from a first user to a second user. (See Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0100]-[0103], “[i]n step 402, the first payment entity 155A creates a payment transaction message to send an amount of digital currency to the first payment entity 155A. For example, the first payment entity 155A may want to send 10 units of digital currency to the second payment entity 155B…. The first payment entity 155A may also send the payment transaction message to the nodes [e.g., 105A, 120A-120D] in the cryptocurrency payment network 145 via the communications network 115.” By the broadest reasonable interpretation, digital currency or crypto-currency is a type of digital token, such as bitcoin coins (BTCs).)
e.	querying, by the processor, in response to the determining that the token has not been authorised, a peer-to-peer distributed ledger to identify another authenticated transaction associated with the token (i.e., an amount of digital currency issued by an issuer) by iterating over entries in the peer-to-peer distributed ledger and repeatedly: identifying a previous transaction associated with the token, and determining that the token in the identified previous transaction has been authorised. (See Fig. 1; Figs. 3-4; paragraph [0018]; paragraph [0056]; paragraph [0062]; paragraphs [0090]-[0091], “[f]or example, the issuer node 105A may generate a first payment transaction message with the source and destination address of the first payment transaction message being the address of the issuer node 105A. The first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature…. When the digital signature is verified, the payment transaction may be considered authentic and may be added to the ledgers of the other nodes”; paragraphs [0092]-[0096], “[i]n addition, the second payment transaction message may also reference the previous transaction processed in the first payment transaction message described above using a transaction number of the transaction. The other nodes [e.g., 120B-120D] in the cryptocurrency payment network 145 may then check the transaction number to verify that the issuer node 105A received at least 50 units of digital currency through the previous transaction…. In some embodiments, in order to perform and more secure transaction, the other nodes may use the data from the previous transactions to trace the digital currency back to the issuer node that issued the digital currency…. In step 312, the distributor node 120A may then distribute digital currency in a transaction to the first payment entity 155A. Following the above, the distributor node 120A may generate a third payment transaction message to distribute digital currency [e.g., 25 units] to the first payment entity 155A”; and paragraphs [0104]-[0107], “[i]n step 406, the issuer node 105A and the distributor nodes 120A-120D determine the validity of the transaction in the payment transaction message. The nodes in the cryptocurrency payment network 145 can use the transaction public key of the second payment entity 155B to verify the digital signature of the payment transaction message. When the digital signature is verified, the nodes may also determine whether the amount of digital currency in the transaction is properly owned by the first payment entity 155A and can be transferred by the first payment entity 155A. The nodes may determine whether the amount of digital currency is owned by the first payment entity 155A by evaluating previous transactions associated with the digital currency that are included in the payment transaction message…. Once the transaction has been verified by the one or more distributor nodes [120A-120M] and the one or more issuer nodes [105A-105N] in the cryptocurrency payment network 145, the ledger of transactions associated with each of the nodes may be updated with a record of the transaction between the first payment entity 155A and the second payment entity 155B.” These citations indicate that a subsequent transaction for transferring the created token to another entity needs additional verification to check the previous transactions in a blockchain and may trace the tokens back to the issuer node who issued the token. The previous transactions have been authorized because only authorized transactions can be stored in the blockchain.)
f.	determining, by the processor, responsive to identifying the other authenticated transaction associated with the token, that the token transfer is valid; recording, by the processor, responsive to determining that the token transfer is valid, the token transfer. (See paragraphs [0104]-[0107], “[i]n step 406, the issuer node 105A and the distributor nodes 120A-120D determine the validity of the transaction in the payment transaction message. The nodes in the cryptocurrency payment network 145 can use the transaction public key of the second payment entity 155B to verify the digital signature of the payment transaction message. When the digital signature is verified, the nodes may also determine whether the amount of digital currency in the transaction is properly owned by the first payment entity 155A and can be transferred by the first payment entity 155A. The nodes may determine whether the amount of digital currency is owned by the first payment entity 155A by evaluating previous transactions associated with the digital currency that are included in the payment transaction message…. Once the transaction has been verified by the one or more distributor nodes [120A-120M] and the one or more issuer nodes [105A-105N] in the cryptocurrency payment network 145, the ledger of transactions associated with each of the nodes may be updated with a record of the transaction between the first payment entity 155A and the second payment entity 155B.”)
Lingappa does not explicitly disclose the following:
wherein the first transaction comprises a first redeem script comprising a metadata field including information about a token to be transferred;
the second user device validating the token transfer;
the token in an input to the first transaction;
the token in an output of the identified transaction;
verifying the information about the token by: obtaining a redeem script hash in the output of the identified previous transaction; hashing the first redeem script of the first transaction to determine a hash of the first redeem script; and matching the hash to the redeem script hash to determine that the information about the token has not been modified; and
determining, by the processor, responsive to verifying the information about the token.
However, Antonopoulos discloses the following:
a.	wherein the first transaction comprises a redeem script. (See page 117, “[i]n simple terms, transaction inputs are pointers to UTXO. They point to a specific UTXO by reference to the transaction hash and sequence number where the UTXO is recorded in the blockchain. To spend UTXO, a transaction input also includes unlocking-scripts that satisfy the spending conditions set by the UTXO. The unlocking script is usually a signature proving ownership of the bitcoin address that is in the locking script”; page 135, “[w]hen a transaction attempting to spend the UTXO is presented later, it must contain the script that matches the hash, in addition to the unlocking script. In simple terms, P2SH means ‘pay to a script matching this hash, a script which will be presented later when this output is spent’….  Instead, only a hash of it is in the locking script and the redeem script itself is presented later, as part of the unlocking script when the output is spent.” These citations indicate that the unlocking script associated with the transaction input includes a redeem script.)
b.	a script comprising a metadata file including information about a token. (See pages 220-223, “[c]olored coins are managed by specialized ‘wallets’ that record and interpret the metadata attached to the ‘colored’ bitcoins. To color the coins, the user defines the associated metadata, such as the type of issuance, whether it can be subdivided into smaller units, a symbol and description, and other related information…. Counterparty is another protocol layer implemented on top of bitcoin. Counterparty enables user currencies, tradable tokens, financial instruments, de-centralized asset exchanges, and other features. Counterparty is implemented primarily using the OP_RETURN operator in bitcoin’s scripting language to record metadata enhancing bitcoin transactions with additional meaning. Counterparty uses the currency XCP as a token for conducting Counterparty transactions.” These citations indicate that the script could comprise a metadata field for the additional description or for the meaning of the token transaction.)
c.	 the token in an input to the first transaction; and the token in an output of the identified transaction. (See page 19 and page 183.) 
d.	verifying the information about a transaction for transferring token by: obtaining a redeem script hash in the output of the identified previous transaction; hashing the first redeem script of the first transaction to determining a hash of the first redeem script; and matching the hash to the redeem script hash to determine that the information about the transaction has not been modified. (See page 136, “[a] customer making a payment to Mohammed’s company need only include this much shorter locking script in their payment. When Mohammed wants to spend this UTXO, they must present the original redeem script [the one whose hash locked the UTXO] and the signatures necessary to unlock it, like this…. First, the redeem script is checked against the locking script to make sure the hash matches…. If the redeem script hash matches, then the unlocking script is executed on its own, to unlock the redeem script.” These citations indicate that the hash of the redeem script in an unlocking script of the transaction is compared with the redeem script hash in a locking script of the identified previous transaction. If matches, the unlocking script is executed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Antonopoulos in the Lingappa system. Moreover, in order to enhance the token transfer validation process and improve the security of the Lingappa system, one of the ordinary skill in the art would have been motivated to include a redeem script in the transaction, to have a metadata field in the redeem script for additional description, and to match the hashes of the redeem script in the locking and unlocking scripts, so that the transaction of token transfer can be validated based on the condition in the redeem script. By matching the hashes of the redeem scripts in the locking and unlocking scripts, the system can ensure that execution condition is not compromised for the validation process. 
The combination of Lingappa and Antonopoulos discloses the claimed invention but does not explicitly disclose the following:
wherein the first transaction comprises a first redeem script including information about a token to be transferred;
the second user device validating the token transfer;
verifying the information about the token by matching the hashes of the script; and
determining, by the processor, responsive to verifying the information about the token.
MAIN discloses the following:
a.	wherein the first transaction comprises a first redeem script including information (i.e., a contract) about a token to be transferred. (See page 3, “[s]ome preferred but nonlimiting aspects of this system are as follows: the allocation constraints are established in the upstream transaction assigned to the downstream transaction or in the downstream transaction. the means for establishing allocation constraints comprise the implementation of instructions forming a contract on parameters forming an invocation context. the invocation context includes temporal context parameters established at the moment the affected upstream transaction is generated”; page 5, “[f]irst Embodiment In FIG. 3 [as well as in the following], the verification code ‘Pot’ is the hash code of the content [of the script] of the input of a generated transaction, input making it possible to produce constraints such as 1000 @ C1 which will be checked against the outputs of said generated transaction…. Both the contract and the invocation context are part of the input of the generated transaction.”)
b.	verifying the information (i.e., a contract) about token transfer by matching the hashes of contract in the script; determining, responsive to verifying the information about the token, that the token transfer is valid. (See page 5, “[i]n the script of the input of the generated transaction: i. Contract ii. Conversion context relative to the connected, signed output. The validation consists of: - verifying that all the inputs of the generated transaction contain [in their respective scripts] the same contract as well as a signature [or multisignature] by the community of the invocation context provided; the hash code of the script content [Contract + Context] of each input of the generated transaction and compare it with the hash code given in the output to which it connects and verify that they are identical and - execute the said Contract on said context of invocation with respect to the output con necté.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lingappa as modified by the MAIN disclosure. In order to improve the flexibility of the token validation process, one of the ordinary skill in the art would have been motivated to include the information about the token, such as a contract, in the redeem script, and to verify the transaction by comparing the contract hashes, so that the recipient of the token transfer can obtain the contract information associated with the token from the script of the transaction directly and perform the token validation. 
The combination of Lingappa, Antonopoulos, and MAIN discloses the claimed invention but does not explicitly disclose the second user device validating the token transfer.
Winklevoss discloses the second user device validating the token transfer. (See col 11, lines 61-67, “[e]ach owner transfers bitcoins to the next by digitally signing them over to the next owner in a bitcoin transaction. A payee can then verify each previous transaction, e.g., by analyzing the blockchain, to verify the chain of ownership.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lingappa as modified by the Winklevoss disclosure. In order to improve the flexibility of the token validation process, one of the ordinary skill in the art would have been motivated to enable the payee device to validate the received transaction that transfers the ownership of a token, so that the recipient of the token can ensure that the received token is authorized and can be spent by validating the transaction. 
 
Claim 2:
Lingappa in view of Antonopoulos, MAIN, and Winklevoss discloses the limitations shown above.
Lingappa further discloses wherein querying the peer-to-peer distributed ledger is in response to determining that the token of the first transaction has not been authorised. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096]; and paragraphs [0104]-[0107].)


Claim 3:
Lingappa in view of Antonopoulos, MAIN, and Winklevoss discloses the limitations shown above.
Lingappa discloses wherein the transaction associated with the token is signed by an authorised signatory. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096], “[t]he first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature. In some embodiments, the digital signature may be generated using a mathematical algorithm. The digital signature may be created by using a transaction private key associated with the sender [e.g., issuer node 105A] and the first payment transaction message.”)
Antonopoulos further discloses wherein determining that an token (i.e., an UTXO) has not been authorised comprises determining that a redeem script associated with the token and referenced as an input to a transaction has not been signed by an authorised signatory. (See pages 46-47; pages 53-54; pages 62-63; pages 117-119; and pages 123-138.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lingappa by the Antonopoulos disclosure. In order to enhance the token validation process and improve the security of the lingappa system, one of the ordinary skill in the art would have been motivated to validate a token by determining whether a redeem script is signed, so that the token can be further validated by checking previous transactions associated with the token if the token is not signed by a trusted entity.  

Claim 4:
Lingappa in view of Antonopoulos, MAIN, and Winklevoss discloses the limitations shown above.
Lingappa further discloses wherein the token of the authentication transaction is signed by an authorised signatory. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096], “[t]he first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature. In some embodiments, the digital signature may be generated using a mathematical algorithm. The digital signature may be created by using a transaction private key associated with the sender [e.g., issuer node 105A] and the first payment transaction message.”)

Claim 5:
Lingappa in view of Antonopoulos, MAIN, and Winklevoss discloses the limitations shown above.
Lingappa further discloses wherein the authorised signatory comprises at least one of an issuer of the token and a trusted service provider. (See Fig. 1; Figs. 3-4; paragraphs [0090]-[0096], “[t]he first payment transaction message may include an amount of digital currency [e.g., 100 units] and a digital signature. In some embodiments, the digital signature may be generated using a mathematical algorithm. The digital signature may be created by using a transaction private key associated with the sender [e.g., issuer node 105A] and the first payment transaction message.”)

Claim 7:
Lingappa in view of Antonopoulos, MAIN, and Winklevoss discloses the limitations shown above.
Lingappa further discloses further comprising responsive to failing to identify an authenticated transaction in the peer-to-peer distributed ledger, determining that the token is invalid. (See Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0104]-[0107], “[i]f the previous transaction data for the digital currency is incomplete or indicates that some or all of the digital currency is not owned by the first payment entity 155A, the transaction may be rejected.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Lingappa (US 20150371224 A1) in view of Antonopoulos (“Mastering Bitcoin”, 2014), and further in view of MAIN (FR 3018370 A1), Winklevoss et al. (US 9892460 B1), and Sabba et al. (US 2016/0224977 A1).
Claim 6:
Lingappa in view of Antonopoulos, MAIN, and Winklevoss discloses the limitations shown above.
Lingappa discloses wherein querying the peer-to-peer distributed ledger comprises querying peer-to-peer distributed ledger to identify previous transactions associated with the token (see Fig. 1; Figs. 3-4; paragraphs [0092]-[0096]; and paragraphs [0104]-[0107]); wherein the token of the authenticated transaction is signed by an authorised signatory (see Fig. 1; Figs. 3-4; paragraphs [0090]-[0096]); determining a previous transaction ID (transaction number) indicated in the first transaction (see paragraph [0093]), and a chain of transactions (i.e., first, second and third payment transactions) associated with the token (see Fig. 1; Figs. 3-4; paragraphs [0090]-[0096]).
Lingappa does not explicitly disclose the following:
b) identifying a prior transaction recorded in the peer-to-peer distributed ledger, wherein the transaction ID of the prior transaction corresponds with the determined previous transaction ID; 
c) determining whether a redeem script of the prior transaction has been signed by an authorised signatory; 
d) responsive to determining that the redeem script of the prior transaction has been signed by an authorised signatory, identifying the prior transaction as the authorised transaction; 
e) responsive to determining that the redeem script of the prior transaction has not been signed by an authorised signatory, determining a previous transaction ID indicated in the prior transaction as the previous transaction ID; and identifying a further prior transaction recorded in the peer-to-peer distributed ledger as the prior transaction, wherein a transaction ID of the further prior transaction corresponds with the previous transaction ID; and 
f) iteratively performing steps c) to e) until no further prior transactions are identified.
Antonopoulos discloses the following:
a.	b) identifying a prior transaction recorded in the peer-to-peer distributed ledger, wherein the transaction ID of the prior transaction corresponds with the determined previous transaction ID; a transaction comprising a transaction id of previous transaction. (See pages 45-50)
b.	c) determining whether a redeem script of a transaction has been signed by an authorised signatory; d) responsive to determining that the redeem script of the transaction has been signed by an authorised signatory, identifying the transaction as the authorised transaction; e) the transaction is not valid if the redeem script has not been signed by an authorised signatory. (See pages 45-50; pages 53-54; pages 62-63; pages 117-119; and pages 123-138.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lingappa by the Antonopoulos disclosure. In order to enhance the token validation process and improve the security of the lingappa system, one of the ordinary skill in the art would have been motivated to validate a token by determining whether a redeem script is signed and to verify a transaction by a chain of ownership, so that the token can be further validated by checking previous transactions associated with the token if the token is not signed by a trusted entity.
Sabba discloses tracing the transactions of token with previous transactions back to the token of origin. (See paragraphs [0089]-[0098] and Fig. 5.)
One of ordinary skill in the art knows that a chain of block links the transactions by a hash and/or a txid and that all the transactions could be queried and tracked via this chain of transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lingappa, Antonopoulos, MAIN, and  Winklevoss; to incorporate with the teachings of Sabba; and to validate a token by determining a chain of transactions associated with the token, so that the token can be validated via a chain of transactions with which the token is associated.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Sabba et al. (US 2016/0224977 A1) in view of MacGregor et al. (US 20150269539 A1), and further in view of Antonopoulos (“Mastering Bitcoin”, 2014).
Claim 8:
Sabba discloses the following:
a.	receiving, over a communications network, a first transaction comprising a transfer of the token from a first user to the second user. (See paragraph [0006]; paragraphs [0116]-[0119], “when the second payment token is verified and validated, the second payment token may be used by the second user to perform a payment transaction with a merchant…. In such embodiments, when the second user presents the second payment token for use in a payment transaction with a resource provider computer 150, the second payment token may be validated by evaluating the entry for the second payment token stored in the public register. For example, the origin of the second payment token may be traced back to the first mobile device 101A and the first payment token associated with the first mobile device 101A…. In some embodiments, the processing network 120 receives the authorization request message with the second payment token and may verify the second payment token and determine if it is or is not valid.”)
b.	querying a title registry database (i.e., account database) to determine whether a second transaction (i.e., a second token generated based on the first token) comprising another transfer of the token is recorded in the title registry database (i.e., a second account regarding the second token with sufficient funds); determining that the token is valid, wherein determining that the token is valid comprises: determining that the second transaction is recorded in the title registry database. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063], “[i]f, for example, the user [e.g., Alice] that has generated the second payment token has sufficient funds in the first payment token to fund the second payment token, then the authorizing computer 340 can generate a second account including information regarding the second payment token. The information regarding the second account directed to the second payment token can be stored in, for example, another account record [e.g., account record 342N]”; paragraphs [0117]-[0119], “In some embodiments, the processing network 120 receives the authorization request message with the second payment token and may verify the second payment token and determine if it is or is not valid. If it is, then the authorization request message may be forwarded to the authorizing computer 140. The authorizing computer 140 may receive the authorization request with the second payment token and may also verify and validate the second payment token [as described above]. If it is valid, then the authorizing computer 140 may authorize the transaction if there are sufficient funds in the second payment token account to fund the transaction.”)
c.	responsive to determining that the token is valid, recording the first transaction comprising the transfer of the token from the first user to the second user in the title registry database. (See paragraphs [0063]-[0064], “The information regarding the second account directed to the second payment token can be stored in, for example, another account record [e.g., account record 342N]” and paragraphs [0117]-[0118].) 
Sabba does not explicitly disclose a token represented in a metadata field of a first transaction and a token associated with a quantity of cryptocurrency.
MacGregor discloses a token associated with a quantity of cryptocurrency (i.e., bitcoins). (See paragraph [0018], “[a]t least a portion of the plurality of nodes implement user accounts that each store units of a virtual currency. The plurality of nodes are incapable of creating units of the virtual currency. The at least one mint computing device implements a virtual currency mint configured to create and issue units of the virtual currency to the user accounts implemented by the plurality of nodes. The user accounts are configured to receive and store units of the virtual currency issued by the virtual currency mint”; paragraph [0077]; paragraphs [0120]-[0124]; and paragraph [0135], “Examples of virtual currencies include FACEBOOK.RTM. Credits, Bitcoins, Linden Dollars, and AMAZON.RTM. Coins”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of MacGregor in the Sabba system. Moreover, in order to enhance the token transfer process and improve the flexibility of Sabba system, one of the ordinary skill in the art would have been motivated to process tokens associated with cryptocurrency, so that the direct transmission of units of the virtual currency between users can be enabled. The token transfer can be implemented on a blockchain network and the ownership of the token can be validated and traced.
The combination of Sabba and MacGregor discloses the claimed invention but does not explicitly disclose a token represented in a metadata field of a first transaction.
Antonopoulos discloses that including information associated with the token in a metadata field of a first transaction. (See pages 220-223, “[c]olored coins are managed by specialized ‘wallets’ that record and interpret the metadata attached to the ‘colored’ bitcoins. To color the coins, the user defines the associated metadata, such as the type of issuance, whether it can be subdivided into smaller units, a symbol and description, and other related information…. Counterparty is another protocol layer implemented on top of bitcoin. Counterparty enables user currencies, tradable tokens, financial instruments, de-centralized asset exchanges, and other features. Counterparty is implemented primarily using the OP_RETURN operator in bitcoin’s scripting language to record metadata enhancing bitcoin transactions with additional meaning. Counterparty uses the currency XCP as a token for conducting Counterparty transactions.” These citations indicate that the script could comprises a metadata filed for the additional description or for the meaning of the token transaction.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Antonopoulos into the Sabba system. In order to enhance the token transfer process and improve the flexibility of Sabba system, one of the ordinary skill in the art would have been motivated to include information associated with the token in a metadata field of a transaction, so that the transaction can include some useful information and requirements associated with the token, and the token can be processed based on the information and requirements in a metadata field.

Claim 9:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
Sabba further discloses wherein the second transaction predates the first transaction. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119].)

Claim 10:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
Sabba further discloses wherein querying the title registry database comprises querying the title registry database in response to determining that token has not been authorised. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119].)

Claim 11:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
Sabba further discloses wherein the title registry database comprises one or more entries relating to transactions comprising a transfer of a token, each entry being associated with one of one or more transaction indicators and wherein querying the title registry database comprises determining a transaction indicator associated with the token as the indicator in the input of  the first transaction; and comparing the transaction indicator with the one or more transaction indicators of the title registry database to identify the second transaction. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119].)

Claim 12:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
MacGregor further discloses wherein the transaction indicator is a transaction ID. (See paragraphs [0096]-[0097].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba, to incorporate with the teachings of MacGregor, and to implement the transaction ID as the transaction indicator, so that the transaction ID can be used as a unique identifier for the transaction and as a key for storage purposes.
Claim 12 recites “wherein the transaction indicator is a transaction ID.” This describes the characteristics of the transaction indicator, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, the claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 13:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
MacGregor discloses transferring a token in a transaction that has been signed by an authorised signatory and verifying the signature. (See paragraph [0041] and paragraphs [0093]-[0096].)
Antonopoulos further discloses wherein determining that an token (i.e., an UTXO) has not been authenticated comprises determining that a redeem script associated with the token and referenced as an input to a transaction has not been signed by an authorised signatory. (See pages 46-47; pages 53-54; pages 62-63; pages 117-119; and pages 123-138.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sabba and MacGregor, to incorporate with the teachings of Antonopoulos, and to validate a token by determining whether a redeem script is signed, so that the token validation process is enhanced and the security of the transaction is improved. 

Claim 14:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
MacGregor further discloses wherein the authorised signatory comprises at least one of an issuer of the token and a trusted service provider. (See paragraph [0041]; paragraphs [0067]-[0068]; paragraph [0077]-[0078]; paragraphs [0093]-[0096]; and paragraph [0103].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba, to incorporate with the teachings of MacGregor, and to validate the transaction by verifying the signatures in the transactions,  so that the token validation process is enhanced and the security of the transaction is improved.  



Claim 15:
Sabba in view of MacGregor and Antonopoulos discloses the limitations shown above.
	Sabba discloses responsive to determining that the second transaction is not recorded in the title registry database, determining that the token is invalid. (See Fig. 1; Fig. 3; paragraphs [0060]-[0063]; and paragraphs [0117]-[0119]. These citations indicate that the first transaction is authorized only if one of the token accounts (the second transaction) has sufficient funds. If the token accounts are not recorded in the account database, the first transaction cannot be authorized.)

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Bankston et al. (US 20170161734 A1) disclose a system to manage entities in a digital currency system, which have the rights to generate, distribute, transact with, and redeem units of a digital currency.
Levitt et al. (US 20160267566 A1) disclose a system and a method for managing tokens and transactions associated with tokens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619